Weston J.
delivered the opinion of the Court at the ensuing term in Cumberland.
In the case of Prescott v. Pettee 3. Pick. 331, cited in the argument, the question presented in the case before us was discussed; and Parker C. J. by whom the opinion of the court was delivered, went into an elaborate consideration of the laws of the colony, province and commonwealth, of Massachusetts, upon the subject; with a view to arrive at the meaning of the legislature, in regard to tire return of the execution into the clerk’s office. The reporter deduces, as the result of this opinion, that if it be returned, before it is offered in evidence although after the return day, it is sufficient-And this deduction seems to be warranted by the reasoning of the *199Chief Justice. The record in the register’s office, gives effectual notice of the levy, h is the place, appointed by law, for lite information of purchasers, and others, interested to know the fact. The grounds of that decision exist, with equal force, in this Slate. Our law is the same; and the illustration, derived fiom former laws, is as applicable here, as in Massachusetts. We are satisfied with the opinion cited, to which we refer; without repeating the reasons, upon which it is founded. Judgment on the ver diet..